On Application for Rehearing.
Nioholls, C. J.
In this case, on the 22nd of June, 1899, as relates-to the appointment of a receiver or liquidator, a decree of the court was handed down, which, in part, read as follows, viz.:
“That the said judgment, in so far as it appoints a receiver or liquidator, be reversed, reserving to the State of .Louisiana and all' other parties in interest, all rights under the law relative to the ap-> pointment of a receiver or liquidator.”
The attorney general and associate counsel have filed an applicaJtion for a rehearing -and so have counsel for defendant.
The State, avers that the public interest, and particularly, the in-- . terest of the debenture ‘holders demands a settlement of the question, ■ as relates to the appointment of a receiver or of a liquidator; and the State asks that the liquidator, appointed by the governor, be-recognized.
"These cases were argued late in the session. The argument was-*1842directed to the question of the legality vel non of the charter under which the respectivo companies carried on business.
The illegality of the charter was decreed. The court considered that, as to liquidator or receiver vel non, contradictorily with parties in interest, the question can be considered in the District Court to which the judgment is remanded for execution;
The whole question, as t.o the. appointment of liquidator or receiver, was left at large and to be considered as an original question. Whether the appointment of liquidator lies with the governor, or of receiver with the court, or tire parties in interest, we do not determine. It is left as an open question.
Rehearing refused.